698 S.E.2d 73 (2010)
STATE
v.
Charles Ralph HINSON.
No. 176A10.
Supreme Court of North Carolina.
June 3, 2010.
Anne Bleyman, Chapel Hill, for Charles Ralph Hinson.
John P. Scherer, II, Assistant Attorney General, for State of North Carolina.
The following order has been entered on the motion filed on the 3rd of June 2010 by Defendant-Appellee for Extension of Time to File New Brief:
"Motion Allowed by order of the Court in conference this the 3rd of June 2010."
Defendant-Appellee shall have up to and including the 30th day of June 2010 to file and serve his/her brief with this Court.